UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MARQUIS COLLIER,
                                                             ANSWER TO COMPLAINT
                                   Plaintiff,

                 -against-                                   7:19-CV-5230 (KMK)(LMS)

CITY OF MOUNT VERNON; MOUNT
VERNON POLICE DETECTIVE CAMILO R.                            Jury Trial Demanded
ANTONINI; MOUNT VERNON POLICE
OFFICER ROBERT G. PUFF; and
MOUNT VERNON POLICE OFFICER
PATRICK KING
                                    Defendants.
---------------------------------------------------------X

           Defendants THE CITY OF MOUNT VERNON, MOUNT VERNON POLICE

DETECTIVE CAMILO R. ANTONINI; MOUNT VERNON POLICE OFFICER

ROBERT G. PUFF; and MOUNT VERNON POLICE OFFICER PATRICK KING, by

their attorneys, The Quinn Law Firm PLLC, for their Answer to Plaintiff’s Complaint (the

“Complaint”), respectfully allege, upon information and belief, as follows:

    I.           LEGAL BASIS FOR CLAIM

           1.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “I” of the Complaint, and respectfully refer all

questions of law to the Court.

    II.          PLAINTIFF INFORMATION

           2.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “II” of the Complaint.

    III.         PRISONER STATUS

           3.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “III” of the Complaint.
   IV.           DEFENDANT INFORMATION

         4.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “IV(1)”of the Complaint, except admit only that The

City of Mount Vernon is a municipal corporation incorporated under the laws of the State

of New York.

         5.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “IV(2)” of the Complaint, except admit only that

Defendant Camilo R. Antonini is a Detective employed by the Mount Vernon Police

Department.

         6.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “IV(3)” of the Complaint, except admit only that

Defendant Robert G. Puff is a Police Officer employed by the Mount Vernon Police

Department.

         7.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “IV(4)”of the Complaint except admit only that

Defendant Patrick King is a Police Officer employed by the Mount Vernon Police

Department.

   V.          STATEMENT OF CLAIM

         8.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “V (Place(s) of Occurrence)” of the Complaint.

         9.      Deny the allegations set forth in sentence number 1 of paragraph “V

(FACTS)” of the Complaint.

         10.     Deny the allegations set forth in sentence number 2 of paragraph “V

(FACTS)” of the Complaint.

                                              2
         11.     Deny the allegations set forth in sentence number 3 of paragraph “V

(FACTS)” of the Complaint.

         12.     Deny the allegations set forth in sentence number 4 of paragraph “V

(FACTS)” of the Complaint.

         13.     Deny the allegations set forth in sentence number 5 of paragraph “V

(FACTS)” of the Complaint, except admit only and further allege that a firearm was

recovered in the vehicle in which Plaintiff was an occupant.

         14.     Deny the allegations set forth in sentence number 6 of paragraph “V

(FACTS)” of the Complaint.

         15.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in sentence number 7 of paragraph “V (FACTS)” of the Complaint.

         16.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in sentence number 8 of paragraph “V (FACTS)” of the Complaint.

         17.     Deny the allegations set forth in sentence number 9 of paragraph “V

(FACTS)” of the Complaint.

         18.     Deny the allegations set forth in sentence number 10 of paragraph “V

(FACTS)” of the Complaint.

         19.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “V (INJURIES)” of the Complaint.

   VI.         RELIEF

         20.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “VI” of the Complaint, and respectfully refer all

questions of law to the Court.




                                              3
    VII.      PLAINTIFF’S CERTIFICATION AND WARNINGS

        21.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “VII” of the Complaint, and respectfully refer all

questions of law to the Court.

                               AFFIRMATIVE DEFENSES

                              As and For a First Affirmative Defense

        22.      The Complaint fails to state a claim upon which relief may be granted.

                            As and For a Second Affirmative Defense

        23.      Plaintiff’s damages, if any are proven, were not proximately caused by

Defendants.

                             As and For a Third Affirmative Defense

        24.      The City of Mount Vernon is protected by the doctrine of municipal

immunity.

                            As and For a Fourth Affirmative Defense

        25.      In the absence of an underlying constitutional violation, any Section 1983

claims fail as a matter of law.

                              As and For a Fifth Affirmative Defense

        26.      There was no unlawful arrest or unlawful imprisonment of Marquis

Collier by any officers named in this suit.

                             As and For a Sixth Affirmative Defense

        27.      Plaintiff has failed to comply with New York General Municipal Law §§

50(e), et seq.

                            As and For a Seventh Affirmative Defense

        28.      Defendants had probable cause to stop, detain and arrest Plaintiff.

                                              4
                           As and For an Eighth Affirmative Defense

       29.     In the absence of an underlying constitutional violation, any municipal

liability claim against the City of Mount Vernon fails as a matter of law.

                             As and For a Ninth Affirmative Defense

       30.     Any municipal liability claim against the City of Mount Vernon fails as a

matter of law because no custom, policy or practice of the City of Mount Vernon- or failure

to adopt any custom, policy or practice- proximately caused plaintiff’s alleged injuries.

                            As and For a Tenth Affirmative Defense

       31.     Punitive damages are not available against the City of Mount Vernon.

                          As and For an Eleventh Affirmative Defense

       32.     Probable cause for the underlying stop and search existed.

                           As and For a Twelfth Affirmative Defense

       33.     At all times relevant hereto, Defendants acted in good faith and took

appropriate action in the discharge of their official duties.

                         As and For a Thirteenth Affirmative Defense

       34.     Any injuries alleged to have been sustained by Plaintiff resulted from the

culpable or negligent conduct of others and were not the proximate result of any act of

Defendants.

                         As and For a Fourteenth Affirmative Defense

       35.     Any injuries alleged to have been sustained by Plaintiff resulted from the

culpable or negligent conduct of Plaintiff and were not the proximate result of any act of

Defendants.

                          As and For a Fifteenth Affirmative Defense

       36.     Defendants have not violated Plaintiff’s constitutional, human, or

                                               5
statutory rights.

                             As and For a Sixteenth Affirmative Defense

        37.        Any and all officers named in this suit are protected by the doctrine of

absolute immunity.

                           As and For a Seventeenth Affirmative Defense

        38.        Any and all officers named in this suit are protected by the doctrine of

qualified immunity.

                           As and For an Eighteenth Affirmative Defense

        39.        Plaintiff failed to mitigate his alleged damages.


                          As and For a Nineteenth Affirmative Defense

             40.   There was no malicious prosecution of Marquis Collier as probable cause

existed.

        WHEREFORE, Defendants, THE CITY OF MOUNT VERNON, MOUNT

VERNON POLICE DETECTIVE CAMILO R. ANTONINI; MOUNT VERNON

POLICE OFFICER ROBERT G. PUFF; and MOUNT VERNON POLICE OFFICER

PATRICK KING, demand judgment:

        I.         Dismissing the Complaint in its entirety with prejudice;

        II.        An order awarding Defendants the costs, disbursements, expenses and

reasonable attorney’s fees incurred in defending this action and such other relief as this

Court may deem just and proper.




                                                 6
Dated: White Plains, New York
       July 26, 2019
                                      Respectfully submitted,

                                      THE QUINN LAW FIRM

                                By:   Steven Bushnell
                                      Steven J. Bushnell (SB 4944)
                                      399 Knollwood Road, Suite 220
                                      White Plains, New York 10603
                                      Tel: (914) 997-0555
                                      Fax: (914) 997-0550
                                      sbushnell@quinnlawny.com




                                      7
